       19-13895-jlg        Doc 363    Filed 02/21/21 Entered 02/21/21 20:12:18               Blank Notice
                                            (wysiwyg) Pg 1 of 1
                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                               One Bowling Green
                                            New York, NY 10004−1408


IN RE: Orly Genger                                        CASE NO.: 19−13895−jlg

Social Security/Taxpayer ID/Employer ID/Other Nos.:       CHAPTER: 7
xxx−xx−8893




                 NOTICE TO ALL CREDITORS AND INTERESTED PARTIES



Please be advised that the matter scheduled for February 22, 2021 at 12:00 p.m. has been pushed to 4:00 p.m.



Dated: February 21, 2021                                      Vito Genna
                                                              Clerk of the Court
